DETAILED ACTION
				Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1-2, 8-10 and 16 are objected to because of the following informalities:  
In claim 1, line 5, after “transmission” should insert --line --.
In claim 1, line 10, “a first” should change to –the first --.
In claim 1, line 11, “a second” should change to –the second --.
In claim 2, line 3, after “wherein” should insert --said --.
In claim 8, line 3, after “wherein” should insert --said --.
In claim 9, line 16, “the combiner” should change to – a combiner --.
In claim 10, line 3, after “wherein” should insert --said --.
In claim 16, line 3, after “wherein” should insert --said --.
  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). 

Allowable Subject Matter
Claims 3-7 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-2, 8-10 and 16 would be allowable if rewritten to overcome the objection(s).
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Wu, Floyd, Galani, Higgins, Frederick, Goldfarb and Tahara are cited as of interested and illustrated a similar structure to a single stage unequal power combiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845